Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Election/Restrictions

Claims 1-4, 7, 9, 12, 14, 18-20, 22, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Applicant’s election without traverse of E1 and E2 consisting of 
    PNG
    media_image1.png
    38
    104
    media_image1.png
    Greyscale
 in the reply filed on 06/15/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 1-4, 7, 9, 12, 14, 18-20, 22, and 28-29 directed to group I invention non-elected without traverse.  Accordingly, claims 1-4, 7, 9, 12, 14, 18-20, 22, and 28-29 have been cancelled.

Allowable Subject Matter
Claims 32, 36-37, 43, 45, 50, and 52-53 are allowed.  The closest prior art of record (US-2005/0261421) fails to a composition comprising a cross-linked Can polymer comprising polymerized thioester monomers of formula (I), multifunctional thiol monomers, and a base or nucleophile.  The closest prior art of records fails to teach or fairly suggest the multifunctional thioester containing monomer of formula I polymerized with monomers containing thiol groups resulting in crosslinked CAN polymers containing thioester linkages and free thiol groups.  Additional references are cited that discuss similar subject matter, but fails to teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763